Nott, J.
When a sheriff levies on personal property It becomes his own for all legal purposes. He can maintain an action for it, even against the debtor himself, at any time before the sale or satisfaction of the debt. When the execution is satisfied, if otherwise than by sale of the property, the right of the deb or recurs, and the right of the sheriff ceases 4o exist against him. ' It still however remaihs against every other person. The owner looks to the sheriff for a return of the property when the execution is discharged. And for that purpose the qualified property which he had acquired by the levy still continues. The defendant in this case does not appear to have any title. He is therefore a mere trespasser, and the defence which he sets up will not sustain his claim. It was of no importance therefore whether the execution was satisfied or not, unless the action had been brought against the lawful owner.
The motion must be granted,